 32DECISIONSOF NATIONALLABOR RELATIONS BOARDJohn S. Barnes CorporationandLodge 1553,Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO. Case 13-CA-10757May 22, 1972SUPPLEMENTAL DECISION ANDORDER GRANTING MOTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn February 29, 1972, the National Labor Rela-tionsBoard issued a Decision and Order' in theabove-entitledproceeding in which the Board,finding that the Respondent had engaged in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act, granted the General Counsel'sMotion for Summary Judgment and, upon the basisof the record herein, made conclusions of law andentered an Order. The Board found that commenc-ing on or about July 9, 1971, the Respondent refusedto recognize and bargain with the Union as theexclusive representative for collective bargaining ofallemployees in the appropriate unit. The Boardfurther found that the Respondent thereafter, byletter to the Union dated August 9, 1971, continued,and is continuing, to refuse to bargain for the expresspurpose of challenging the Board's rulings andobtaining judicial review of the Board's decisions inthe representation proceeding.2On March 20, 1972, the Respondent filed a motionfor reconsideration and memorandum in supportthereof. The Respondent contends that certain of theBoard's statements in its Decision and Order areerroneous and prejudicial, and incorrectly reflect theRespondent's position.The Respondent furthercontends that the Board failed to consider issues,pertaining to the Union's request to bargain, asraised by the Respondent in its response and reply,and that, in the alternative, if the Board did rule onthese issues, it failed to set forth any reasoning orbasis for its rulings. Respondent moves that theBoard reconsider its Decision and Order in light ofthe above issues.The Board3 has duly considered the aforemen-tioned contentions and hereby grants Respondent'smotion for reconsideration.A.Contrary to Respondent's contention, foot-note 7 of the Board's original Decision and Order,supra,pointed out only that the events alleged asconstituting theUnion's bargaining request-andnot the legal conclusions to be drawn therefrom-were uncontroverted.As for the Union's request of July 6, for an"immediatemeetingwithin the next seven days,"Respondent's answer on July 9 did not mention anydisagreement with the 7-day aspect of the request;Respondent's further reply of August 9, 1971,indicated that Respondent's denial of the Union'sbargaining demand was "in order to challenge theBoard's rulings, and because it is the only method bywhich judicial review of the Board's decisions inCase 13-RC-10159 can be obtained."' At no timeprior to the filing of the complaint herein did theRespondent, in rejecting the Union's bargainingrequests,advise the Union that it deemed suchrequests to be insufficient because of any referenceto an immediate meeting, or one within 7 days.B.With respect to Respondent's contention thatthe appropriate unit described in the complaintvaries from that described in the Union's request forbargaining, we have reexamined our earlier responseto this contention, contained in footnote 5 of ouroriginalDecision and Order,supra,and furtherexplicate our reasoning as follows:1.As noted by Respondent, the unit eventuallycertified by the Board differs in several respects fromthat found appropriate by the Regional Director inhisDecision and Direction of Election dated June29, 1964. The Regional Director, in his Report onChallenged Ballots and Objections (to second elec-tion), alluded to the revised unit description used inthat election, and explained that the unit as sorevised conformed to that found appropriate by theTrialExaminer and the Board in the interveningconsolidated representation and unfair labor practiceproceeding,John S. Barnes Corp.,180 NLRB 911,935.The exclusion of leadmen, working foremen,and setup men was based on the finding in that casethat these classifications were supervisory(supra,180NLRB at 929). Respondent's response to notice toshow cause questioned whether the Regional Direc-torwas correct in altering the unit description toconform with the Board's findings in the consolidat-ed proceeding.We so intended in issuing ourDecision,Order, and Direction of Election in 180NLRB 911, and so held in adopting the RegionalDirector's findings with respect to the Employer'sObjection 4 to second election.2.With respect to the failure of the revised unitdescription specifically to refer to the classificationof "inside truckers," there appears to have been aninadvertent error. However, that category, like manyothers not specifically mentioned, would appear tobe encompassed by the broad "production andmaintenance" portion of the unit description. In any1195 NLRB No 123Act,as amended,theNationalLaborRelations Board has delegated its2Case 13-RC-10159authorityin this proceeding to a three-member panel.3Pursuantto the provisions of Sec 3(b) of the National LaborRelations197 NLRB No. 10 JOHN S.BARNES CORPORATION33event,as the Regional Director found,"no evidencehas been presented that any eligible employee failedto vote because of the change in the unit descriptionfrom the first election to the second election." Seealso footnote 5 of our earlier issued Decision andOrder,supra,which wereaffirm.3.As forRespondent's contention that the Unionrequested bargaining in a unit other than thatcertified,the Union's letterof July6, 1971, request-ing bargaining,refers to negotiations"aspertheN.L.R.B. Certificationdated June 30,1971."Re-spondent is correctthat the Union's letterof August3, 1971, mistakenlyrefers to the unit before it wasrevised bythe Board prior to the second election.However,Respondent's response of August 9 madeno referenceto the Union's obvious error,but rathercharacterizedthe Union's request as contemplatingbargaining in the"unit described in the Board'srecent certification."Moreover,as previously setforth,Respondentspecificallyadmitted its refusal tobargain was for the purpose of testing the Union'scertification.For the abovereasons,we affirm our Decision andOrder previouslyissued.